Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species 1-7, as set forth in the Office action mailed on 3/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/23/2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The examiner additionally notes, after review of the prosecution history, the instant application was filed under 35 U.S.C. 371 such that the restriction of 3/23/2021 would additionally be withdrawn on the grounds that U.S. Species restriction practice was improper.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
PETER J. SISTARE on 2/10/2022.

1. In claim 1, line 17, delete "the" and insert -- "a" – before “length of the first side" and delete "the" and insert -- "a" – before “length of the second side".
2. claim 5, line 2, delete "the" and insert -- "an" – after “surrounds".
3. claim 8, line 2, delete "the" and insert -- "an" – before “area".

Allowable Subject Matter
Claims 1-9 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a polygonal shape including a pair of first sides opposing each other in a row direction and extending in a column direction and four second sides opposing four through-electrodes surrounding the light receiving region and extending in directions intersecting with the row direction and the column direction, and the length of the first side is shorter than the length of the second side” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2017/0031010 A1 (“Suzuki”) is hereby cited as the closest prior art. Fig. 1 of Suzuki discloses substrate with plurality of avalanche photodiodes (20 a-d) with light receiving region (30), through-electrode (90) and operating in Geiger mode.
claim 1. There are polygon shaped APD with opposing through-electrodes but none of them shows the dissimilar lengths of the polygons designed to reduce the inter APD distance (decreasing 16a, 16c) in order to reduce delay and to increase the aperture ratio (AR1/AR2 of Fig. 2) of the APD.
Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1 is allowed.
Dependent claims 2-9 are allowed as those inherit the allowable subject matters from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        /ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/WASIUL HAIDER/Examiner, Art Unit 2819